


109 HR 5718 IH: To amend the Trade Act of 1974 with respect to the trade

U.S. House of Representatives
2006-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5718
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2006
			Mr. Hayes introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Trade Act of 1974 with respect to the trade
		  adjustment assistance program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Trade
			 Adjustment Assistance Reform Act.
		2.Eligibility of
			 displaced textile and and apparel workers for trade adjustment
			 assistanceSection 222 of the
			 Trade Act of 1974 (19 U.S.C. 2272) is amended—
			(1)in subsection
			 (a)—
				(A)in the matter
			 preceding paragraph (1), by striking A group and inserting
			 Subject to subsection (d), a group; and
				(B)in paragraph
			 (2)(B), by amending clause (ii) to read as follows:
					
						(ii)there has been or is likely to be an
				increase in imports of articles that are like or directly competitive with
				articles which are or were produced by such firm or
				subdivision.
						;
				and
				(2)by adding at the
			 end the following:
				
					(d)Textile and
				apparel workersIn the case of workers in a firm that produces
				textiles or apparel products, the Secretary shall make the determination under
				subsection (a) of the eligibility of such workers for trade adjustment
				assistance under this chapter without regard to paragraph (2) of subsection
				(a).
					.
			3.Study and report
			 on use of funds for administrative expenses
			(a)StudyThe
			 Secretary of Labor shall conduct a study on the feasibility of allowing States
			 to use a greater portion of funds received under the adjustment assistance for
			 workers program under chapter 2 of title II of the Trade Act of 1974 (19 U.S.C.
			 2271 et seq.) for administrative expenses. In conducting the study, the
			 Secretary shall compare applicable requirements under the adjustment assistance
			 for workers program with requirements under other similar programs, such as
			 programs under the Workforce Investment Act of 1998 (29 U.S.C. 2801 et
			 seq.).
			(b)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 shall submit to Congress a report that contains—
				(1)the results of the
			 study conducted under subsection (a); and
				(2)recommendations
			 for legislation, administrative actions, or other actions the Secretary
			 considers appropriate.
				4.Increase in
			 funding for trainingSection
			 236(a)(2)(A) of the Trade Act of 1974 (19 U.S.C. 2296(a)(2)(A)) is amended by
			 striking $220,000,000 and inserting
			 $300,000,000.
		5.Increase in
			 credit for health insurance costs of TAA and PBGC pension recipients;
			 simplification of eligibility determinations
			(a)In
			 generalSubsection (a) of section 35 of the Internal Revenue Code
			 of 1986 is amended by striking 65 percent and inserting
			 80 percent.
			(b)Conforming
			 amendmentSubsection (b) of
			 section 7527 of such Code is amended by striking 65 percent and
			 inserting 80 percent.
			(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid in taxable years beginning after the date of the enactment of this
			 Act.
			(d)Joint program To
			 simplify TAA processThe Secretary of the Treasury and the
			 Secretary of Labor shall each, after consultation with each other, carry out
			 compatible and coordinated programs to simplify the process for individuals to
			 become eligible for a trade readjustment allowance, the credit allowed under
			 section 35 of the Internal Revenue Code of 1986, and the program for the
			 advance payment of such credit under section 7527 of such Code.
			
